Appeal from a judgment of the Supreme Court (Kane, J.), entered December 4, 1992 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying his request for parole.
In denying parole to petitioner, respondent took into consideration the serious nature of the offense, the circumstances surrounding his conviction, his prior criminal record (which includes two prison sentences for violent felonies) and his several instances of past parole violations. As these reasons are supported by the record and satisfy the requirements of Executive Law § 259-i, its decision is not subject to further judicial review. Supreme Court’s decision to dismiss the petition must therefore be upheld.
Mikoll, J. P., Yesawich Jr., Crew III, White and Mahoney, JJ., concur. Ordered that the judgment is affirmed, without costs.